Citation Nr: 0126350	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to May 18, 1994 for 
entitlement to service connection and the assignment of a 100 
percent evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty service from December 1968 
to March 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The veteran testified at a personal hearing before the 
undersigned Board member at the RO in August 2001.

Other issues

During his August 2001 personal hearing, the veteran 
contended that he should be service connected for scarring 
related to his service-connected gunshot wounds.  He also 
appeared to have raised the issue of entitlement to service 
connection for hepatitis C.  Since these issues have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by an unappealed rating decision in August 1975.

2.  The veteran attempted to reopen his claim for entitlement 
to service connection for psychiatric disability in April 
1976; he did not respond to an April 1976 letter informing 
him of the requirement that he submit additional evidence if 
he desired to reopen his claim.

3.  A February 1981 rating decision denied entitlement to 
service connection for psychiatric disability.  The veteran 
did not appeal that decision.

4.  A July 1983 rating decision denied entitlement to service 
connection for an acquired psychiatric disability; the 
veteran did not appeal that decision.

5.  A claim of entitlement to service connection for PTSD was 
received by VA in July 1994.  A November 1994 rating decision 
granted entitlement to service connection for PTSD and a 100 
percent evaluation was assigned effective July 26, 1994, the 
date the claim was received at the RO.  

6.  A March 2000 rating decision granted an effective date of 
May 18, 1994, the date of initial medical diagnosis of PTSD.

7.  The RO was not in receipt or possession of any evidence 
between August 1983 and May 1994 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
benefits based on psychiatric disability, to include PTSD.


CONCLUSION OF LAW

An effective date earlier than May 18, 1994 for the award of 
service connection for PTSD and the assignment of a 100 
percent evaluation is not warranted.  38 U.S.C.A. § 5110 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date prior to 
May 18, 1994 for entitlement to service connection and the 
assignment of a 100 percent evaluation for PTSD.  In essence, 
he contends that he has had a psychiatric disability since he 
was wounded in service and that he should be service 
connected effective immediately after his discharge from 
service in March 1970.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision. 

Factual Background

A claim for entitlement to service connection for psychiatric 
disability was originally received by VA from the veteran in 
April 1975.  Service connection for psychiatric disability 
was denied by an unappealed rating decision in August 1975.  

The veteran attempted to reopen his claim for entitlement to 
service connection for psychiatric disability in April 1976.  
He did not respond to an April 1976 letter informing him of 
the requirement that he submit additional evidence if he 
desired to reopen his claim.  

A February 1981 rating decision denied entitlement to service 
connection for psychiatric disability.  The veteran did not 
respond to a March 1981 letter informing him of the 
requirement that he submit additional evidence if he desired 
to reopen his claim.  

The veteran attempted to reopen his claim for service 
connection for psychiatric disability in April 1983.  A July 
1983 rating decision denied entitlement to service connection 
for an acquired psychiatric disability.  The veteran did 
appeal that determination.  

A claim of entitlement to service connection for PTSD was 
received by VA on July 26, 1994.  Also received in July 1994 
was a PTSD Program report, dated on May 18 and 20, 1994, in 
which PTSD was diagnosed.  Received by VA in September 1994 
were VA and private treatment records dated from September 
1973 to June 1994.  Diagnoses on VA hospitalization in 
September 1973 was drug overdose and chronic psychic anxiety 
with elements of associated depression.  Outpatient records 
for May 1984 contain a notation that the veteran had some 
PTSD symptoms.

A November 1994 rating decision granted entitlement to 
service connection for PTSD.  A 100 percent evaluation was 
assigned effective July 26, 1994, the date the claim was 
received in the RO.  A March 2000 rating decision granted an 
effective date of May 18, 1994, the date of the initial 
diagnosis of PTSD.  

The veteran testified at his August 2001 hearing that he has 
had severe psychiatric problems since he was wounded in 
service and that service connection for PTSD should be made 
retroactive to the date of his service discharge in March 
1970.
He reported that he self-medicated his PTSD for a number of 
years after service and accordingly did not seek psychiatric 
help which would have identified PTSD [hearing transcript, 
page 5].

Pertinent Law and Regulations

Earlier Effective Dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 C.F.R. §3.400(r).


Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2001).

38 C.F.R. § 3.155 provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reasons that 
the service-connected disability is not compensable in 
degree, receipt of reports of examination or hospitalization 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen, if the report relates to a 
disability which may establish entitlement.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157 (2001).



Finality/New and Material Evidence

In general, prior unappealed RO decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103 (2001).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in 
passing that the benefit of the doubt rule articulated above 
has not been substantially altered by the Veterans Claims 
Assistance Act of 2000.

Analysis

Initial matter - VA's duty to notify/assist

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
The veteran was notified of the pertinent law and regulations 
in the June 2000 Statement of the Case.  The veteran has been 
given ample notice of the kind of evidence which should be 
submitted in support of this claim.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, and they have 
done so.

Moreover, there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim, which involves the veteran's 
claim of entitlement to an earlier effective date. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Discussion

The veteran maintains that an effective date prior to May 18, 
1994 should be assigned for the grant of service connection 
and the assignment of a 100 percent evaluation for PTSD.  He 
in essence asserts that service connection for this 
disability should be assigned effective from March 1970, the 
date of his service discharge, since he has had symptoms of 
PTSD since he was wounded in service.  

As discussed in greater detail above, once entitlement to 
service connection for a disability has been denied in an 
unappealed rating decision, that determination is final, and 
the claim must be reopened by the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.
When a claim is reopened and allowed, the effective date is 
ordinarily the date of receipt of the reopened claim.  See 
38 C.F.R. § 3.400(q); Lapier v. Brown, 5 Vet. App. 215 
(1993).

As discussed above, the veteran filed an original claim of 
entitlement to service connection for a psychiatric 
disability in April 1975; this claim was denied by an 
unappealed rating decision in August 1975.  Subsequent claims 
to reopen were denied, and were not timely appealed, in April 
1976, February 1981 and July 1983.  
From July 1983 to May 1994, no evidence was received that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on psychiatric disability, 
to include PTSD.  

On July 26, 1994, the RO received a statement from the 
veteran in which he indicated that he had been diagnosed with 
PTSD.  The RO interpreted this statement as a request to 
reopen the veteran's previously denied claim for service 
connection for PTSD.  See 38 C.F.R. § 3.155.  The RO 
subsequently granted service connection for PTSD and assigned 
a 100 percent disability rating effective July 26, 1994, the 
date of receipt of the claim to reopen.  The effective date 
of entitlement to service connection for PTSD and the 
assignment of a 100 percent evaluation was changed by a March 
2000 rating decision to May 18, 1994, the date that PTSD was 
diagnosed, because this was considered by the RO to be the 
date of receipt of a claim to reopen the previously 
disallowed claim.

With respect to the veteran's contention to the effect that 
an earlier effective date should be assigned, the provisions 
of 38 C.F.R. § 3.400(r) provide that the effective date for 
an award of service connection may be granted from the date 
of a successful application to reopen the claim supported by 
new and material evidence.
In this case, the date of the claim to reopen was at the 
earliest the May 18, 1994 diagnosis of PTSD.  Under the 
applicable statute and regulation, the effective date cannot 
be the date of service discharge, or the date of the 
veteran's original claim in 1975, or the date of any 
subsequent claim that was denied and not timely appealed.  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993). 

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  The Board has reviewed the 
record to determine whether an informal claim was filed prior 
to May 18, 1994 and has concluded that no informal claim was 
filed following the RO's unappealed July 1983 rating decision 
and prior to the veteran's successful application to reopen 
the claim in 1994.  Although evidence of record includes a 
May 1984 VA outpatient record in which it was noted that the 
veteran had some PTSD symptoms, this cannot be considered an 
informal claim to reopen under the provisions of 38 C.F.R. 
§ 3.157(a) because PTSD was not in fact diagnosed at that 
time.  The report did not therefore relate "to a disability 
which may establish entitlement."  The veteran has pointed to 
no communication or other document of record which would 
serve as an informal claim to reopen.    

As discussed above, PTSD was initially diagnosed in May 1994, 
and service connection was granted as of that date, based on 
the provisions of 38 C.F.R. § 3.400.  In contending that an 
earlier effective date is warranted, the veteran has 
essentially relied upon an argument couched in equity.  He 
has indicated that he in fact had PTSD since leaving military 
service and that he should be awarded VA benefits therefor 
back to the date of his separation.  Setting aside the fact 
that the veteran is not competent to provide medical opinion 
evidence concerning such matters as the date of onset of a 
disease, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Effective dates are governed by dates of filing of 
claims, not dates of onset of disease.

In summary, for the reasons and bases expressed above, the 
Board concludes, based on the applicable law and regulations, 
that an effective date prior to May 18, 1994 cannot be 
assigned for service connection and the assignment of a 100 
percent evaluation for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an effective date earlier than May 18, 1994 
for the grant of service connection and the assignment of a 
100 percent evaluation for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

